Citation Nr: 1200318	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-33 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right kidney cancer, status post nephrectomy, as a result of exposure to herbicides (also claimed as a soft tissue sarcoma due to Agent Orange exposure).

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Parenthetically, the Board notes that the December 2007 rating decision denied service connection for hemorrhoids.  Subsequently, the Veteran submitted a timely notice of disagreement that same month.  In a May 2008 rating decision, the RO denied service connection for right kidney cancer, status post nephrectomy, as a result of exposure to herbicides (also claimed as a soft tissue sarcoma due to Agent Orange exposure).  A timely notice of disagreement as to this rating decision was submitted in July 2008.  In September 2008, the RO provided a statement of the case as to both issues of entitlement to service connection as listed on the title page of this decision.  In a subsequent substantive appeal from November 2008, the Veteran specifically indicated that he wanted "to appeal all of the issues listed on the statement of the case."  While the Veteran only provided a statement in support of his contention as to the claim for entitlement to service connection for right kidney cancer as a result of exposure to herbicides, it is also clear that the Veteran intended to perfect his appeal as to the issue of entitlement to service connection for hemorrhoids.  As such, the Board is proceeding accordingly with both issues on appeal.

The issue of entitlement to service connection for right kidney cancer as a result of exposure to herbicides is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The Veteran's current hemorrhoids did not have onset during active service and is not otherwise etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As in all claims for service connection, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the veteran's claim against the evidence unfavorable to the veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

A June 1968 service treatment report indicated that the Veteran was treated for external hemorrhoids.  There was no evidence of thrombosis present and treatment included placing the hemorrhoids back in the rectum, medication, hot showers, and excuse from duty for one day.  

In a follow-up treatment report a week later, dated July 1968, the Veteran still complained that his hemorrhoids bothered him.  At that time, there was an excision of the thrombosed external hemorrhoid.  Importantly, however, in another follow-up treatment report from July 1968, the health care professional indicated that the Veteran's hemorrhoids were "healing well" and in August 1968, the treatment report noted that the hemorrhoids were "much improved, suggesting good resolve and recovery.

Importantly, there are no other service treatment records demonstrating a chronic hemorrhoid problem or complaints of, or treatment for, hemorrhoids (aside from the June to August 1968 episode).  Indeed, a separation report of medical examination from October 1969 indicated that the Veteran had normal clinical evaluations of all his systems, including his anus and rectum, and which also indicated no hemorrhoids.  In a written note included in the examination report, the examiner indicated that while the Veteran had hemorrhoids in the past (which the Veteran also noted in an associated report of medical history), it was also indicated that there were no complaints upon examination and no sequela. 

While service treatment reports from June, July, and August 1968 indicated treatment for hemorrhoids, it appears that this problem was resolved as evidenced by the normal, separation medical examination, indicating no persisting, hemorrhoid problems.  In short, these service treatment records, overall, provide some evidence against the Veteran's claim as they tend to show an acute hemorrhoid condition which was resolved.

Post-service, during a colonoscopy in 2005, mild hemorrhoids were noted, which was an incidental finding.  The fact that the Veteran's post-service medical reports failed to note this problem until years after service, over three decades after discharge from active duty, provides highly probative evidence against his claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

The Veteran underwent a VA examination in November 2007.  The Veteran reported that he had no fecal leakage and did not wear pads.  His hemorrhoids bled on occasion, two to three times a month.  Upon physical examination, the examiner noted good sphincter tone without palpable fissures and no internal or external hemorrhoids appreciated or skin tag noted.  There was no edema, erythema, or excoriations, and the prostate was firm, non-boggy, non-nodular, and not enlarged.

The examiner diagnosed the Veteran with mild, external hemorrhoids, which was not of thrombosed quality at that time.  As to the etiology of his hemorrhoid condition, the examiner opined that "it is less likely than not this [post-service] 2005 finding [of mild hemorrhoids] is related to the resolved condition in the military."  The examiner explained that the hemorrhoid noted in service (in July 1968) was excised and the condition subsequently resolved.  As such, the examiner concluded that the one-time period of treatment for hemorrhoids in service, which was found to be healed within a month of excision of the hemorrhoid, was not related to his current hemorrhoid condition.

This medical opinion is found to be highly probative evidence against the Veteran's claim for service connection for hemorrhoids as it not only fails to establish the requisite nexus between the Veteran's current hemorrhoid problem and his active service, it contradicts that relationship.  Indeed, the VA examiner provided an explanation for the medical opinion, which was clearly based on a review of the Veteran's relevant history.

Taking into consideration the VA examiner's opinion, service treatment records, and post-service medical records, service connection for hemorrhoids is not warranted.  The evidence against this claim outweighs the evidence in support of this claim, including the contentions of the Veteran.

The Board notes the lay statements provided by the Veteran.  He has essentially contended that his current hemorrhoid condition is related to his active service.  However, laypersons, such as the Veteran, are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the U.S. Court of Appeals for Veterans Claims has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's contentions regarding a relationship between his current hemorrhoid condition and his active service are not statements about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis.  Rather, these contentions are statements of causation.  Such statements clearly fall within the realm of opinions requiring medical expertise.  The Veteran has not demonstrated any such expertise.  Hence, his contentions are not competent medical evidence of the cause of the claimed disability and are entitled to low probative value.

In short, based on the above, the in-service and post-service medical evidence, to include the medical opinion of the November 2007 VA examiner (which are found to provide evidence against this claim) are more probative than the Veteran's assertions as to whether his current hemorrhoid problem is related to his service.

Specifically, the contemporaneous in-service record showing a one-time period of treatment of hemorroids, a normal clinical evaluation of the rectum and anus upon separation from active service, the lack of the reporting of post-service pathology of hemorrhoids until three decades after discharge from service, and the VA medical opinion against the Veteran's claims, all clearly outweigh the positive evidence of record, which only includes the Veteran's own lay statements.  

Based on the above, the preponderance of the evidence of record is against a grant of service connection for hemorroids, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


ORDER

Entitlement to service connection for hemorrhoids is denied.


REMAND

This appeal arises out of the Veteran's contention that his current right kidney cancer is related to his active military service.  Specifically, the Veteran asserts that he was exposed to herbicides (Agent Orange) during his Vietnam War service and is thus entitled to presumptive service connection for his diagnosis of a "soft tissue tumor" under 38 C.F.R. § 3.309.

As discussed above, generally, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  Furthermore, VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Chronic leukocytic leukemia was added to this list of presumptive diseases in October 2003.  68 Fed. Reg. 59540 (Oct. 16, 2003).  AL Amyloidosis was also recently added to the list of presumptive diseases.  74 Fed. Reg. 21258 (May 7, 2009).

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A.  § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA's interpretation of the phrase "served in the Republic of Vietnam," to the effect that a veteran must set foot on Vietnamese soil, was entitled to deference by the courts.

Notwithstanding the above, the U.S. Court of Appeals for Veterans Claims (Court) has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Rucker v. Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 9 Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)).

Thus, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicides, but must also determine whether his disability is otherwise the result of active service.  Simply stated, the fact that the Veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

A response to a request for information from the Personnel Information Exchange System from March 2008 indicated that the Veteran served in the Republic of Vietnam from November 1967 to November 1968.  As such, the Veteran has "service in the Republic of Vietnam" for VA compensation purposes.

Thus, the remaining question is whether the Veteran has a condition for which presumptive service connection under 38 C.F.R. § 3.309(e) is warranted or whether the Veteran's disability is otherwise directly related to his active service.

Of record is a letter, dated February 2008, from the Veteran's private, treating physician, Dr. "B.P."  In his letter, Dr. B.P. indicated that the Veteran had been under his care and had undergone a right radical nephrectomy, which was performed in January 2008.  The Veteran's pathology returned as a "T1 clear cell renal cell carcinoma, Grade 2/4 with negative margins."  

Significantly, Dr. B.P. also indicated that "[t]his tumor is a soft tissue tumor arising from the kidney."

In this regard, there is no other evidence of record indicating with what type of cancer the Veteran has been diagnosed with.  As such, it is unclear whether this cancer, variously identified as a "T1 clear cell renal cell carcinoma" and "a soft tissue tumor," is a disorder that is included in the presumptions under 38 C.F.R. § 3.309(e).

Importantly, only competent evidence may be considered to support Board findings.  Accordingly, the Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Indeed, when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Id; see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Here, the only medical findings of record concerning the Veteran's specific type of cancer are the letter and supporting documents from Dr. B.P.

As such, a medical opinion is necessary to ascertain the Veteran's specific type of cancer and to determine whether it is related to his active service, to include his exposure to herbicides.

Accordingly, the case is REMANDED for the following action:

1. Request that a medical professional knowledgeable in oncology review the claims file and provide a medical opinion.  The claims file must be made available to, and be reviewed by, the examiner as well as a copy of this Remand.  The examiner should note such review in the examination report (a physical examination of the Veteran is not necessary).  After reviewing the claims file in detail, the examiner is asked to address the following:

a) Whether it is as likely as not that the Veteran's tumor is a "soft tissue sarcoma" as defined by VA regulations;

b) Whether it is as likely as not (50 percent or more likelihood) that the Veteran's active service, to include his exposure to herbicides, caused the Veteran's disability?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale must be provided for each opinion offered.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the examiner or record (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

As to question b), the Board is asking the examiner to provide an opinion as to causation.  An opinion that states that a disease was not caused by exposure to Agent Orange solely because the disease is not listed in the regulation for presumptive service connection is not an opinion supported by rationale.  The list of disease for which service connection is presumed is a list of diseases for which no further proof is necessary as far as if VA benefits are warranted.  That a given disease is not on the list is not evidence, standing alone, that Agent Orange exposure did not cause the disease.

2. Then, readjudicate the issue of entitlement to service connection for right kidney cancer, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision, with respect to this claim, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


